Order entered January 8, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01297-CV

    ERICA WHITLOCK, JERRAMY JAY BOYLES, AND WALTER GALE “TREY”
                         BOYLES, Appellants

                                             V.

                         CSI RISK MANAGEMENT, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05743

                                           ORDER
       Before the Court is court reporter Lanetta Williams’s January 6, 2020 request for

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than February 3, 2020.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE